                  Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 1 of 33




 TROY LAW, PLLC                                                                                            Style Definition: Heading 4
 John Troy (JT 0481)                                                                                       Formatted: Section start: New page
 41-25 Kissena Boulevard Suite 103
 Flushing, NY 11355
 Tel: (718) 762-1324
 Attorney for the Plaintiff, proposed FLSA Collective and                                                  Formatted: Space After: 12 pt
 potential Rule 23 Class

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT COURT OF NEW YORK                                                                       Formatted: Space Before: 0 pt
 ------------------------------------------------------------------ x
 QIANG WENG, and
 on his own behalf and HUI PING YAN,
 on behalf of themselves and others similarly situated,
                                     Plaintiff,                         Case No. 19-cv-11882 (KPF)         Formatted: Font: Not Bold
                                                     Plaintiffs,                                           Formatted: Font: Not Bold
                                                                        29 U.S.C. § 216(b)
                                  v.                                    COLLECTIVE ACTION & FED.           Formatted: Space Before: 0 pt, After: 12 pt, Line
                                                                                                           spacing: single
                                                                        R. CIV. P. 23 CLASS ACTION
 HUNGRYPANDA US INC                                                                                        Formatted: Centered, Indent: Left: 0", Space After: 12
      d/b/a HungryPanda;,                                                                                  pt
 JIAWEI SUN, and                                                        AMENDED COMPLAINT                  Formatted: Space Before: 0 pt, After: 12 pt
 KELU LIU, and
 MOLLY TANG,
                                                     Defendants.                                           Formatted: Right
 ------------------------------------------------------------------ x                                      Formatted: Space After: 12 pt

        PlaintiffPlaintiffs QIANG WENG (hereinafter referred to as Plaintiff),“Weng”) and HUI              Formatted: Justified, Space After: 0 pt

PING YAN (hereinafter “Yan”) (hereinafter collectively “Plaintiffs”), on behalf of

himselfthemselves and others similarly situated, by and through his attorneytheir attorneys, Troy

Law, PLLC, hereby bringsbring this complaint against Defendants HUNGRYPANDA US INC                         Formatted: All caps

d/b/a HungryPanda; (hereinafter the “Corporate Defendant”), JIAWEI SUN, and (hereinafter

“Sun”), KELU LIU (hereinafter “Liu”), and allegesMOLLY TANG (hereinafter “Tang”)

(hereinafter collectively with Sun and Liu, the “Individual Defendants,” hereinafter collectively

with the Corporate Defendant, Sun, and Liu, the “Defendants”), and allege as follows:

                                              INTRODUCTION                                                 Formatted: Line spacing: single




                                                                                                           Formatted: Tab stops: Not at 3" + 6"

TTroy                                                   ASb                                      1 of 33
                                             Amended Complaint
               Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 2 of 33




        1.     This action is brought by the Plaintiff QIANG WENGPlaintiffs, on behalf of                 Formatted: Justified, Right: 0"

himselfthemselves as well as other employees similarly situated, against the Defendants for alleged

violations of the Fair Labor Standards Act, ( (“FLSA)”), 29 U.S.C. § 201 et seq. and New York

Labor Law ((“NYLL),”), N.Y. Lab. L., arising from Defendants’ various willfullywillful and

unlawful employment policies, patterns and practices.

        2.     Upon information and belief, Defendants have willfully and intentionally

committed widespread violations of the FLSA and NYLL by engaging in a pattern and practice of

failing to pay itstheir employees, including PlaintiffPlaintiffs, minimum wage for each hour

worked and overtime compensation for all hours worked over forty (40) each workweek.

        3.     Plaintiff allegesPlaintiffs allege pursuant to the FLSA, that he isthey are entitled to

recover from the Defendants: (1) unpaid minimum wage andwages, (2) unpaid overtime wages,

(2) 3) retained tips, (4) liquidated damages, (35) prejudgment and post-judgement interest; and or

(46) attorney’s fees and cost

        4.     Plaintiff further alleges pursuant to the NYLL § 650 et seq. andTitle 12 ,

Section 146 of the New York Codes, Rules and Regulations § 146 (NYCRR)(the “Wage

Order”) that he isthey are entitled to recover from the Defendants: (1) unpaid minimum wage

compensation and unpaid overtime compensationwages, (2) unpaid overtime wages, (3)

retained tips, (4) unpaid spread-of-hours premium, (3) time wages, (5) liquidated damages, (6)

up to five thousand dollars ($5,000.00) per Plaintiff for Defendants’ failure to provide wage

notices compliant with Section 195.1 of the NYLL at time of hire, (7) up to five thousand

dollars ($5,000.00) per Plaintiff for Defendants’ failure to provide a Time of Hire Notice

detailing rates of pay and payday, (4) up to five thousand dollars ($5,000) per Plaintiff for

Defendants’ failure to provide a paystub that accurately and truthfully lists employee’s hours

                                                                                                          Formatted: Tab stops: Not at 3" + 6"

TTroy                                            ASb                                            2 of 33
                                       Amended Complaint
                Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 3 of 33




along with the employee’s name, employer’s name, employer’s address and telephone

number, employee’s rate or rates of pay, any deductions made from employee’s wages, any

allowances claimed as partpaystubs compliant with Section 195.3 of the minimum wage, and

the employee’s gross and net wages forNYLL with each pay day, (5) liquidated damages

equal to the sumpayment of unpaid minimum wage, unpaid “spread of hours” premium,

unpaid overtime in the amount of twenty five percent under NYLL § 190 et seq., § 650 et

seq., and one hundred percent after April 9, 2011 under NY Wage Theft Prevention Act, (6)

wages, (8) 9% simple prejudgment interest provided by NYLL, (7) , (9) post-judgment

interest, and (8) attorney’s fees and costs

        5.     Plaintiff alleges pursuant to the FLSA, that he is entitled to recover from the

Defendants: (1) unpaid minimum wage and unpaid overtime wages, (2) out of pocket

expenses to delivery experts on the road, (3) liquidated damages, (4) prejudgment and post-

judgement interest; and or (5) attorney’s fees and cost.

        6.4.   Plaintiff further alleges pursuant to NYLL § 650 et seq. and 12 New York Codes,         Formatted: Justified, Right: 0"

Rules and Regulations § 146 (NYCRR) that he is entitled to recover from the Defendants: (1)

unpaid minimum wage compensation and unpaid overtime compensation, (2) unpaid spread-of-

hours premium, (3) up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to

provide a Time of Hire Notice detailing rates of pay and payday, (4) up to five thousand dollars

($5,000) per Plaintiff for Defendants’ failure to provide a paystub that accurately and truthfully

lists employee’s hours along with the employee’s name, employer’s name, employer’s address and

telephone number, employee’s rate or rates of pay, any deductions made from employee’s wages,

any allowances claimed as part of the minimum wage, and the employee’s gross and net wages for

each pay day, (5) out of pocket expenses to delivery experts on the road, (6) liquidated damages

                                                                                                       Formatted: Tab stops: Not at 3" + 6"

TTroy                                           ASb                                          3 of 33
                                        Amended Complaint
               Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 4 of 33




equal to the sum of unpaid minimum wage, unpaid “spread of hours” premium, unpaid overtime

in the amount of twenty five percent under NYLL § 190 et seq., § 650 et seq., and one hundred

percent after April 9, 2011 under NY Wage Theft Prevention Act, (7) 9% simple prejudgment

interest provided by NYLL, (8) post-judgment interest, and (910) attorney’s fees and costs.

                                JURISDICTION AND VENUE                                               Formatted: Indent: First line: 0", Right: 0", Space After:
                                                                                                      12 pt, Line spacing: single
        5.     This Court has original federal questionsubject-matter jurisdiction over this

controversy under 29 U.S.C. §Section 216(b) of the FLSA and 28 U.S.C. §Section 1331, and of

Title 28 of the United States Code.

        7.6.   This Court has supplemental jurisdiction over the NYLLPlaintiffs’ state-law claims    Formatted: Justified, Right: 0", Don't add space
                                                                                                     between paragraphs of the same style
pursuant to 28 U.S.C. §under Section 1367(a)., Subsection (a) of Title 28 of the United States

Code.

        7.     Venue is proper in the United States District Court for the Southern District Court

of New York pursuant to 28 U.S.C. §§Section 1391, Subsections (b) and (c),) of Title 28 of the

United States Code, because all Defendants are residents of the Stateconduct business in which

the district is located,the Southern District of New York, and because the acts and

HUNGRYPANDA US INC. d/b/aomissions giving rise to the claims alleged herein took place

within the Southern District of New York.

                                       PLAINTIFFS

        8.     Weng worked for Defendants as a regular deliveryman for HungryPanda where the         Formatted: Justified, Right: 0"

district is located., the food delivery service that Defendants operated, from on or about May 9,

2019 through on or about September 23, 2019.

                                            PLAINTIFF



                                                                                                     Formatted: Tab stops: Not at 3" + 6"

TTroy                                          ASb                                        4 of 33
                                      Amended Complaint
              Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 5 of 33




        9.     From May 9, 2019 to the present day, Plaintiff QIANG WENG is employed

by Defendants at to work as a Deliveryman at HungryPanda located at 130 W 42nd Street,

Suite 205 New York, NY 10036.

        9.    Yan worked for Defendants as a regular deliveryman and special deliveryman for

Hungry Panda from on or about June 1, 2019 through on or about July 31, 2019, and from on or

about August 9, 2019 through on or about March 18, 2020.

                                     DEFENDANTS                                                   Formatted: Level 1, Indent: Left: 0"

        Corporate Defendant                                                                       Formatted: Justified, Level 2, Right: 0", Space After:
                                                                                                  12 pt, Line spacing: single
        10.   Corporate Defendant HUNGRYPANDA US INC d/b/a HungryPanda is a foreign               Formatted: Justified, Right: 0"

business corporation organized under the laws of the State of Delaware with a principal

addresswhich maintains an office and place of business at 130 W 42nd Street, Suite 205405, New    Formatted: Not Superscript/ Subscript

York, NY 10036. (the “Manhattan Office”).

        11.   HUNGRYPANDA US INC d/b/a HungryPandaCorporate Defendant is a business

engaged in interstate commerce that has gross sales in excess of five hundred thousand dollars

($500,000.00) per year.

        12.   HUNGRYPANDA US INC d/b/a HungryPandaCorporate Defendant purchased

and handled goods moved in interstate commerce.

        Owner/OperatorIndividual Defendants                                                       Formatted: Justified, Level 2, Right: 0", Space After:
                                                                                                  12 pt, Line spacing: single
        13.   JIAWEI SUN is the Manager of HUNGRYPANDA US INC d/b/a

HungryPandaSun is the manager of Corporate Defendant (1) had the power to hire and fire

employees, (2) supervised and controlled employee work schedules or conditions of employment,

(3) determined the rate and method of payment, and (4) maintained employee records at Corporate

Defendant, and delegated these powers to subordinates within Corporate Defendant, including the

managers “Fatty,” “Ethan,” and “Aaron” with whom the Plaintiffs are familiar.                     Formatted: Tab stops: Not at 3" + 6"

TTroy                                         ASb                                       5 of 33
                                     Amended Complaint
               Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 6 of 33




        14.    Sun acted intentionally and maliciously and is an employer pursuant to FLSA, 29

U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2, NYLL § 2 and the

regulations thereunder, and is jointly and severally liable with Corporate Defendant.

        15.    Liu, the President of Corporate Defendant, (1) had the power to hire and fire

employees, (2) supervised and controlled employee work schedules or conditions of employment,

(3) determined the rate and method of payment, and (4) maintained employee records at Corporate

Defendant, and delegated these powers to subordinates within Corporate Defendant, including the

managers “Fatty,” “Ethan,” and “Aaron” with whom the Plaintiffs are familiar.

        16.    Liu acted intentionally and maliciously and is an employer pursuant to FLSA, 29

U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2, NYLL § 2 and the

regulations thereunder, and is jointly and severally liable with Corporate Defendant.

        13.17. Tang has the authority to represent and bind Corporate Defendant as shown by, for      Formatted: Justified, Right: 0"

instance, her signature on behalf of the Corporate Defendant on the stipulation for substitution in

this matter, and , (1) had the power to hire and fire employees, (2) supervised and controlled

employee work schedules or conditions of employment, (3) determined the rate and method of

payment, and (4) maintained employee records at HUNGRYPANDA US INC d/b/a                              Formatted: All caps

HungryPandaCorporate Defendant, and delegated these powers to subordinates within Corporate

Defendant, including the managers “Fatty,” “Ethan,” and “Aaron” with whom the Plaintiffs are

familiar.

        14.18. JIAWEI SUNTang acted intentionally and maliciously and is an employer pursuant

to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2, NYLL

§ 2 and the regulations thereunder, and is jointly and severally liable with HUNGRYPANDA US

INC d/b/a HungryPandaCorporate Defendant.

                                                                                                      Formatted: Tab stops: Not at 3" + 6"

TTroy                                           ASb                                        6 of 33
                                      Amended Complaint
                Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 7 of 33




        15.     KELU LIU, the President of HUNGRYPANDA US INC d/b/a HungryPanda

(1) had the power to hire and fire employees, (2) supervised and controlled employee work

schedules or conditions of employment, (3) determined the rate and method of payment, and

(4) maintained employee records at HUNGRYPANDA US INC d/b/a HungryPanda.

        16.     KELU LIU, acted intentionally and maliciously and is an employer pursuant to

FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2, NYLL

§ 2 and the regulations thereunder, and is jointly and severally liable with HUNGRYPANDA

US INC d/b/a HungryPanda.

                                   STATEMENT OF FACTS                                                  Formatted: Font: Not Bold, No underline
                                                                                                       Formatted: List Paragraph, Indent: First line: 0", Don't
                                      Wage and Hour Claims                                             keep with next, Don't keep lines together

        17.19. Defendants committed the following alleged acts knowingly, intentionally and            Formatted: Indent: Left: 0", Right: 0"

willfully against the Plaintiff, the FLSA Collective Plaintiffs, and the Class.

        18.20. Pursuant to NYCRR Part 146-2.2 and 29 USC § 203(m), an employer cannot take

credit towards the basic minimum wage if a service employee or food service worker has not

received notification of the tip credit.

        19.21. At all relevant times, Defendants knowingly and willfully failed to pay

PlaintiffPlaintiffs and similarly situated employees at least the New York minimum wage for

each hour worked.

        20.22. At all relevant times, Defendants knowingly and willfully failed to pay Plaintiff

hisPlaintiffs their lawful overtime compensation of one and one-half times (1.5x) their regular

raterates of pay for all hours worked over forty (40) in a given workweek.

        21.23. While employed by Defendants, Plaintiff wasPlaintiffs were not exempt under

federal and state laws requiring employers to pay employees overtime.

        22.24. Defendants failed to keep full and accurate records of Plaintiff'sPlaintiffs’ hours     Formatted: Tab stops: Not at 3" + 6"

TTroy                                             ASb                                        7 of 33
                                           Amended Complaint
                 Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 8 of 33




and wages.

        23.25. Upon information and belief, Defendants failed to keep full and accurate records

in order to mitigate liability for their wage violations. Defendants never furnished any notice of

their use of tip credit.

        24.26. At all relevant times, Defendants knowingly and willfully failed to provide

PlaintiffPlaintiffs and similarly situated employees with Time of Hire Notice reflecting true rates

of pay and payday as well as paystub that lists employee’s name, employer’s name, employer’s

address and telephone number, employee’s rate or rates of pay, any deductions made from

employee’s wages, any allowances claimed as part of the minimum wage, and the employee’s

gross and net wages for each pay day.

        25.27. Defendants knew that the nonpayment of overtime pay and New York’s “spread

of hours” premium for every day in which Plaintiff worked over ten (10) hours would financially

injure Plaintiff and similarly situated employees and violate state and federal laws.

        26.28. Defendants did not post the required New York State Department of Labor posters

regarding minimum wage pay rates, overtime pay, tip credit, and pay day.

        Plaintiff WENG QIANG

        FromWeng

        27.29. Weng was hired on or about May 9, 2019 to the present day, Plaintiff WENG              Formatted: Indent: Left: 0", Right: 0"

QIANG is employed by Defendants to work as a deliveryman., following an interview at

HungryPanda’s Manhattan office.

        28.     Plaintiff was dispatched by Hungry Panda to cover the deliveries made in Long

Island City, though he covers Elmhurst as well.

        29.     From on or about May 9, 2019 to the present day, Plaintiff WENG QIANG’s

regular work schedule ran from 11:00 to 22:00 for eleven (11) hours, with two (2) days off for        Formatted: Tab stops: Not at 3" + 6"

TTroy                                           ASb                                         8 of 33
                                        Amended Complaint
                 Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 9 of 33




a total of fifty-five (55) hours each week.

        30.    During this time, Plaintiff would be able to eat for the full thirty minutes during

the lunch break for three-fifth (3/5) of the time, while for the other two-fifth (2/5) of the time,

Plaintiff would take only ten (10) minutes to eat the meal.

        31.    Furthermore, for half of the time, Plaintiff would only eat one (1) meal per day,

as opposed to two (2) meals per day.

        32.    Plaintiff was not paid at least the minimum wage for all hours worked.

        33.    Plaintiff was not paid overtime for all hours worked.

        34.    Instead, at all relevant times, Plaintiff WENG QIANG was paid a flat rate of Six

Hundred Dollars ($600) per week and Three Dollars ($3) for each delivery.

        35.    On average, Plaintiff WENG QIANG would receive a total of Eight Hundred

Dollars ($800) per week.

        36.    Instead, Plaintiff was paid for only fifty (50) hours a week, at a straight rate of

twelve (12) dollars an hour.

        37.    The wage is directly deposited to Plaintiff WENG QIANG’s account.

        38.    At all relevant times, Plaintiff WENG QIANG was not paid overtime pay for

overtime work.

        39.    At all relevant times, Plaintiff WENG QIANG was never informed of his hourly

pay rate or any tip deductions toward the minimum wage.

        40.    Further, at all relevant times, Plaintiff WENG QIANG had his tips

misappropriated.

        41.    Specifically, Plaintiff WENG QIANG never received any of the tips that the

customers left on top of the three dollar delivery charge per case even though the customers

                                                                                                        Formatted: Tab stops: Not at 3" + 6"

TTroy                                            ASb                                          9 of 33
                                        Amended Complaint
               Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 10 of 33




believed that the tips was intended for them.

        42.    Throughout his employment, Plaintiff WENG QIANG was not given a

statement with his weekly payment reflecting employee’s name, employer’s name, employer’s

address and telephone number, employee’s rate or rates of pay, any deductions made from

employee’s wages, any allowances claimed as part of the minimum wage, and the employee’s

gross and net wages for each pay day in Chinese, Plaintiff’s native language.

        30.    After his interview, an individual named Huo Shao Tou Ren helped Weng install

the HungryPanda app and register a HungryPanda delivery account, and ordered him to report to

the HungryPanda office at Yeeho Business Center at 135-27 38th Avenue, Flushing, NY 11354

(the “Flushing Office”).

        31.    At the Flushing Office, Weng was introduced to his supervisor, “Ethan,” who had

him sign several documents.

        32.    However, at neither the Manhattan Office nor at the Flushing Office was Weng

furnished with a written wage notice in both English and Chinese, his primary language, containing:

his rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; allowances, if any, claimed as part of the minimum wage, including tip,

meal, or lodging allowances; the regular pay day designated by the employer; the name of the

employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer.

        33.    Weng did not see any posters regarding the minimum wage, overtime, or other

employee rights at the Flushing Office.

        34.    Throughout his employment, Plaintiff WENG QIANG was not compensated at                    Formatted: Pattern: Clear (White)

                                                                                                         Formatted: Tab stops: Not at 3" + 6"

TTroy                                            ASb                                         10 of 33
                                        Amended Complaint
                Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 11 of 33




least at one-and-one-halfWeng worked as a regular deliveryman, meaning his promised hourly         Formatted: Pattern: Clear (White)

wage for all hours worked above forty (40) in each workweekjob was to pick up food orders from

one of several depots operated by HungryPanda, and deliver them to customers within that depot’s

service area.

        43.35. The food was brought from restaurants to the depots by so-called special            Formatted: Indent: Left: 0", Right: 0"

deliverymen.                                                                                       Formatted: Pattern: Clear (White)

        44.36. Throughout his employment, Plaintiff WENG QIANG was not compensated for             Formatted: Pattern: Clear (White)

New York’s “spread of hours” premium for shifts that lasted longer than ten (10) hours at Weng

was not free to work whenever he wanted. Rather, his promised rateschedule was determined by       Formatted: Pattern: Clear (White)

“Ethan.” Weng could not work without “Ethan’s” permission.                                         Formatted: Pattern: Clear (White)

        45.     In delivering food to Defendants’ customers, Plaintiff WENG QIANG drives

between 50 miles per day, with an average of 250 miles per week.

        46.     June and July are not very busy months and Plaintiff WENG QIANG drives

between 10 miles per day, with an average of 50 miles per week.

        37.     Plaintiff WENG QIANG“Ethan” would send the deliverymen under him, including

Weng, a weekly work schedule each Friday via WeChat.

        38.     Throughout his employment, “Ethan” scheduled Weng to work from 11:00 hours

through 22:00 hours each work day, so each work day was 11 hours long. Typically, Weng had to

work five days in a week, and had Wednesdays and Thursdays off, but would sometimes have to

work six days in a week rather than five.

        39.     Weng has in his possession a copy of the work schedule for September 16 through

September 22, 2019. This work schedule identifies 32 full-time employees who were scheduled to

work specific days and times during that week, one full-time employee who was not scheduled to

                                                                                                   Formatted: Tab stops: Not at 3" + 6"

TTroy                                         ASb                                      11 of 33
                                      Amended Complaint
              Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 12 of 33




work during that week, two part-time employees who were scheduled to be on call on specific

days during that week, and one part-time employee who was not schedule to be on call during that

week.

        40.    Weng did not have scheduled meal breaks, but ate when he could during the day

and was on call to make deliveries if they came up on the HungryPanda app before he finished

eating. About fifty percent of the time, he was able to eat two meals, but about fifty percent of the

time, he was only able to eat one. About sixty percent of the time, he was able to take about 30

minutes to eat his meal, while the remaining forty percent of the time he was only able to take

about 10 minutes.

        41.    Weng was not free to take delivery orders to customers anywhere he wanted within

HungryPanda’s whole service area, but was assigned a specific depot and turf in Long Island City.

On the schedule, several other employees’ specific turfs are called out: Zhi Ping Zhang and Zi Lin

Wang were assigned turfs in Elmhurst and Long Island City; Hui Lin and Qi Sun were assigned

turfs in Manhattan; and Lin Jie Lu and Ri Xin Jiang were assigned turfs in Flushing.

        42.    Weng could only deliver outside his turf with specific permission from “Ethan,”

who from time to time would give Weng assignments in Elmhurst, outside his turf.

        43.    Weng was not reimbursed by Defendants for the cost of the gasoline or the cost of

maintaining thefree to ignore or decline to deliver orders that were assigned to him.

        44.    Weng was not free to take a day off whenever he wanted, but had to ask “Ethan”

for permission in advance. Weng is in possession of several WeChat conversations between

himself and “Ethan,” where he asks for days off and “Ethan” either grants him or denies him the

privilege of a day off, depending on the company’s need.

        45.    Weng was instructed verbally not to work for companies other than HungryPanda.

                                                                                                        Formatted: Tab stops: Not at 3" + 6"

TTroy                                           ASb                                         12 of 33
                                       Amended Complaint
               Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 13 of 33




        46.    Weng did not work for any other employer during his employment with

HungryPanda.

        47.    Weng was paid a flat $600.00 per week for his base salary, plus a piece rate of

$3.00 for every delivery vehicle for . Weng’s flat $600.00 per week base salary was intended to

compensate him at a rate of $12.00 per hour for 50 hours of work, even though “Ethan” typically

scheduled him to work 55 hours per week and sometimes scheduled him to work 66 hours per

week.

        48.    In this way, Weng was denied the minimum wage for hours worked in excess of 50

each week, and overtime for all hours worked in excess of 40 each week.

        49.    Nor was Weng paid an extra hour’s pay at the New York minimum wage for each

day he worked a spread of time longer than 10 hours.

        50.    On average, Weng’s take-home pay each week added up to about $800.00.

        51.    Weng was not provided either verbal or written notice that HungryPanda would

take a tip credit against the minimum wage.

        52.    The HungryPanda app permits customers to leave a 15%, 18%, or 20% tip, or to

choose their own percentage. The app calls these amounts tips. However, Weng never received

any of the tips that were left for him; instead, all tips were retained by HungryPanda.

        53.    Weng was required to wear a HungryPanda uniform. “Ethan” provided him with a

summer and a winter uniform, along with a raincoat. Weng was required to return his uniforms to

the Flushing Office after his employment ended.

        54.    Throughout his employment, Weng was not furnished a wage statement with each

payment of wages listing: the dates of work covered by that payment of wages; name of employee;

name of employer; address and phone number of employer; rate or rates of pay and basis thereof,

                                                                                                     Formatted: Tab stops: Not at 3" + 6"

TTroy                                           ASb                                       13 of 33
                                       Amended Complaint
              Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 14 of 33




whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross wages;

deductions; allowances, if any, claimed as part of the minimum wage; and net wages.

        55.    Weng made his deliveries using a motorcycle. He drove about 50 miles per day

(about 250 miles per 5-day week, about 300 miles per 6-day week), except in June and July when

he drove about 10 miles per day (about 50 miles per 5-day week, about 60 miles per 6-day week),

all for Defendants’ benefit.                                                                           Formatted: Pattern: Clear (White)

        56.    Weng was required to bear his own gasoline costs.

        Yan

               June 1, 2019 through July 31, 2019

        57.    Yan was hired on or about June 1, 2019, following an interview at HungryPanda’s

Manhattan office.

        58.    During the interview, he was told he would be paid $130.00 per day.

        59.    After his interview, a young man with about 20 years, about 177 cm tall, and

weighing about 64 kg helped Yan install the HungryPanda app and register a HungryPanda

delivery account, and instructed him to report to 39th Street in Manhattan.

        60.    Yan was not furnished with a written wage notice in both English and Chinese, his

primary language, containing: his rate or rates of pay and basis thereof, whether paid by the hour,

shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of the

minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by the

employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer.

        61.    Yan did not see any posters regarding the minimum wage, overtime, or other

employee rights at the Flushing Office.                                                                Formatted: Tab stops: Not at 3" + 6"

TTroy                                           ASb                                        14 of 33
                                       Amended Complaint
                Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 15 of 33




        62.      From on or about June 1, 2019 through on or about July 31, 2019, Yan worked as

a regular deliveryman with a depot and turf in Manhattan.

        63.      During his period, Yan was regularly scheduled to work from 11:00 hours through

22:00 hours, without any break, six days per week, or in other words 66 hours per week.1

        64.      During this period, Yan was not free to work whenever he wanted. Rather, his

schedule was determined by his manager, whom he knew as “Fatty,” and Yan could not work

without his manager’s permission.

        65.      Yan was not free to ignore or decline to deliver orders that were assigned to him.

        66.      During this period, Yan was paid a flat daily rate of $130.00.

        67.      Yan was not provided either verbal or written notice that HungryPanda would take

a tip credit against the minimum wage.

        68.      The HungryPanda app permits customers to leave a 15%, 18%, or 20% tip, or to

choose their own percentage. The app calls these amounts tips. However, Yan never received any

of the tips that were left for him; instead, all tips were retained by HungryPanda.

        69.      Around the end of July, 2019, Yan grew tired of the long hours and he quit on or

about July 31, 2019.

                 August 9, 2019 through March 18, 2020

        70.      As part of his job search after quitting his job at HungryPanda, a friend gave Yan

“Ethan’s” number. Only after calling it did Yan learn that “Ethan” was the supervisor at

HungryPanda Flushing.

        71.      Yan met with “Ethan” at HungryPanda’s Flushing office on or about August 9,

2019.


1
 Yan has stated prior that he was scheduled to work from 11:00 hours through 20:00 hours each day, six days per
week, and 54 hours per week during this period. That was incorrect.                                                Formatted: Tab stops: Not at 3" + 6"

TTroy                                                  ASb                                              15 of 33
                                            Amended Complaint
              Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 16 of 33




        72.    “Ethan” had Yan sign documents he did not understand, because they were in

English and he did not read English.

        73.    “Ethan” told Yan that he would be paid $130.00 per day.

        74.    Yan did not see any posters regarding the minimum wage, overtime, or other

employee rights at the Flushing Office.

        75.    Yan was not furnished with a written wage notice in both English and Chinese, his

primary language, containing: his rate or rates of pay and basis thereof, whether paid by the hour,

shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of the

minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by the

employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer.

        76.    Throughout this period, Yan worked as a so-called special deliveryman. That meant

that his job was to collect food from restaurants for the Flushing depot used by regular deliverymen

to cover the Flushing turf, the “New York Food Court” located at 133-35 Roosevelt Avenue,

Flushing, NY 11354.

        77.    This was not a customer-facing, and thus not a tipped, position.

        78.    Throughout this period, Yan was not free to work whenever he wanted. Rather, his

schedule was determined by his manager, first by “Ethan,” and then later “Ethan” was replaced by

“Aaron.” Yan could not work without their permission.

        79.    “Ethan” and “Aaron” would send the deliverymen under them, including Yan, a

weekly work schedule each Friday via WeChat.

        80.    Yan is in possession of two such weekly work schedules: one for the week of

                                                                                                       Formatted: Tab stops: Not at 3" + 6"

TTroy                                           ASb                                        16 of 33
                                       Amended Complaint
               Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 17 of 33




December 16, 2019 scheduling him to work from 11:00 hours through 22:00 hours December 17,

18, 19, 20, 21, and 22; and one from the week of March 2, 2020 scheduling him to work from

11:00 hours through 22:00 hours on March 3, 4, 6, 7, and 8.

        81.    From on or about August 9, 2019 through on or about September 20, 2019, Yan

was scheduled to work, and worked, from 11:00 hours through 20:30 hours without a break, five

days per week, amounting to 47.5 hours each week.

        82.    From on or about September 21, 2019 through on or about November 22, 2019,

Yan was scheduled to work, and worked, from 11:00 hours through 22:00 hours without a break,

five days per week, amounting to 55 hours each week.

        83.    From on or about November 23, 2019 through on or about February 16, 2020, Yan

was scheduled to work, and worked, 11:00 hours through 22:00 hours without a break, six days

per week, amounting to 66 hours each week. By this point, Yan had been returned to the grueling

schedule that had caused him to quit in the first place.

        84.    From on or about February 17, 2020 through on or about March 18, 2020, Yan was

scheduled to work, and worked, 11:00 hours through 22:00 hours without a break, five days per

week, amounting to 55 hours per week.

        85.    Yan was not free to take a day off whenever he wanted, but had to ask “Ethan” or

“Aaron” for permission in advance.

        86.    Throughout his employment, Yan was not permitted to work for anyone other than

HungryPanda. “Ethan” told Yan explicitly, when was rehired on or about August 8, 2019, that if

he worked for any other delivery companies, he would be fired.

        87.    Yan did not work for any other employer during his employment with

HungryPanda.

                                                                                                  Formatted: Tab stops: Not at 3" + 6"

TTroy                                            ASb                                   17 of 33
                                       Amended Complaint
               Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 18 of 33




        88.    Throughout this period, Yan was paid a flat daily rate of $130.00. This daily rate

did not include pay for overtime or spread-of-time.

        89.    Throughout this period, Yan was required to wear a HungryPanda uniform. “Ethan”

provided him with a summer and a winter uniform, along with a raincoat. Yan was required to

return his uniforms to the Flushing Office after his employment ended.

        90.    Throughout his employment, Yan was not furnished a wage statement with each

payment of wages listing: the dates of work covered by that payment of wages; name of employee;

name of employer; address and phone number of employer; rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross wages;

deductions; allowances, if any, claimed as part of the minimum wage; and net wages.

        47.91. Yan made his deliveries using an electric bicycle.                                      Formatted: Indent: Left: 0", Right: 0"

                          COLLECTIVE ACTION ALLEGATIONS                                                Formatted: Indent: First line: 0", Right: 0"


        48.92. Plaintiff bringsPlaintiffs bring this action individually and as class representative   Formatted: Justified, Indent: Left: 0", Right: 0"

individually and on behalf of all other and former non-exempt employees who have been or were

employed by the Defendants for up to the last three (3) years, through entry of judgment in this

case (the “Collective Action Period”) and whomwho were either 1) not compensated at their

promised hourly ratethe minimum wage for all hours worked andor 2) not compensated at one and

one half times their promised workregular rates for all hours worked in excess of forty (40) hours

per week or 3) worked in tipped positions and had their tips retained (the “Collective Action

Members”).

                                  CLASS ACTION ALLEGATIONS                                             Formatted: Right: 0"


        49.93. Plaintiff brings hisPlaintiffs bring their NYLL claims pursuant to Federal Rules of     Formatted: Justified, Indent: Left: 0", Right: 0"

Civil Procedure (“Fed. R. Civ. P.”) Rule 23, on behalf of all non-exempt personnel employed by
                                                                                                       Formatted: Tab stops: Not at 3" + 6"

TTroy                                           ASb                                        18 of 33
                                       Amended Complaint
               Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 19 of 33




Defendants on or after the date that is six years before the filing of the Complaint in this case as

defined herein (the “Class Period”).

        50.94. All said persons, including PlaintiffPlaintiffs, are referred to herein as the “Class.”

        51.95. The Class members are readily ascertainable. The number and identity of the Class

members are determinable from the records of Defendants. The hours assigned and worked, the

positions held, and the rate of pay for each Class Member is also determinable from Defendants’

records. For purpose of notice and other purposes related to this action, their names and addresses

are readily available from Defendants. Notice can be provided by means permissible under said

Fed. R. Civ. P. 23.

        Numerosity

        52.96. The proposed Class is so numerous that joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown, and the facts on which the calculation of the number

is presently within the sole control of the Defendants, upon information and belief, there are more

than forty (40) members of the class.

        Commonality

        53.97. There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

               a.      Whether Defendant employed PlaintiffPlaintiffs and the Class within the

        meaning of the New York law;

               b.      Whether PlaintiffPlaintiffs and Class members are promised and not paid at

        their promised hourly wagewages;

               c.      Whether PlaintiffPlaintiffs and Class members are not paid at least the

        hourly minimum wage for each hour worked                                                         Formatted: Tab stops: Not at 3" + 6"

TTroy                                            ASb                                         19 of 33
                                        Amended Complaint
               Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 20 of 33




               d.      Whether PlaintiffPlaintiffs and Class members are entitled to and paid

        overtime at one and one-half times their promised hourly wageregular rates under the New

        York Labor Law;

               e.      Whether Defendants maintained a policy, pattern and/or practice of failing

        to pay Plaintiff and the Rule 23 Class spread-of-hours pay as required by the NYLL;

        f.     Whether Defendants maintained a policy, pattern and/or practice of failing to

provide requisite statutory meal periods;

               g.f.    Whether Defendants provided a Time of Hire Notice detailing rates of pay        Formatted: Justified, Indent: Left: 0.5", Right: 0"

        and payday at the start of Plaintiff and the Rule 23 Class’s start of employment and/or

        timely thereafter;

               h.g.    Whether Defendants provided paystubs detailing the rates of pay and credits

        taken towards the minimum wage to Plaintiff and the Rule 23 class on each payday; and

               i.h.    At what common rate, or rates subject to common method of calculation

        was and is Defendants required to pay the Class members for their work.

        Typicality                                                                                     Formatted: Font: Not Bold, Not Italic

        54.98. Plaintiff'sPlaintiffs’ claims are typical of those claims which could be alleged by

any member of the Class, and the relief sought is typical of the relief that would be sought by each

member of the Class in separate actions. All the Class members were subject to the same corporate

practices of Defendants, as alleged herein, of failing to pay minimum wage or overtime

compensation. Defendants’ corporate-wide policies and practices affected all Class members

similarly, and Defendants benefitted from the same type of unfair and/or wrongful acts as to each

Class member. Plaintiff and other Class members sustained similar losses, injuries and damages

arising from the same unlawful policies, practices and procedures.
                                                                                                       Formatted: Font: Not Bold, Not Italic
        Adequacy                                                                                       Formatted: Tab stops: Not at 3" + 6"

TTroy                                           ASb                                        20 of 33
                                       Amended Complaint
               Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 21 of 33




        55.99. Plaintiff isPlaintiffs are able to fairly and adequately protect the interests of the

Class and have no interests antagonistic to the Class. Plaintiff is represented by attorneys who are

experienced and competent in representing Plaintiffs in both class action and wage-and-hour

employment litigation cases.

        Superiority

        56.100.        A class action is superior to other available methods for the fair and efficient

adjudication of the controversy, particularly in the context of wage-and-hour litigation where

individual Class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a large number of similarly situated

persons to prosecute their common claims in a single forum simultaneously, efficiently and

without the unnecessary duplication of efforts and expenses that numerous individual actions

engender. Because the losses, injuries and damages suffered by each of the individual Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual Class

members to redress the wrongs done to them. Further, important public interests will be served by

addressing the matter as a class action. The adjudication of individual litigation claims would result

in a great expenditure of Court and public resources; however, treating the claims as a class action

would result in a significant saving of these costs. The prosecution of separate actions by individual

members of the Class would create a risk of inconsistent and/or varying adjudications with respect

to the individual members of the Class, establishing incompatible standards of conduct for

Defendants and resulting in the impairment of Class members’ rights and the disposition of their

interests through actions to which they were not parties. The issues in this action can be decided

by means of common, class-wide proof. In addition, if appropriate, the Court can, and is

empowered to, fashion methods to efficiently manage this action as a class action.                        Formatted: Tab stops: Not at 3" + 6"

TTroy                                            ASb                                          21 of 33
                                        Amended Complaint
               Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 22 of 33




        57.101.        Upon information and belief, Defendants and other employers throughout

the state violate the New York Labor Law. Current employees are often afraid to assert their rights

out of fear of direct or indirect retaliation. Former employees are fearful of bringing claims because

doing so can harm their employment, future employment, and future efforts to secure employment.

Class actions provide class members who are not named in the complaint a degree of anonymity

which allows for the vindication of their rights while eliminating or reducing these risks.

                                      STATEMENT OF CLAIMS                                                Formatted: Right: 0"


                                                                                                         Formatted: Heading 2, Left, None, Right: 0",
        [ViolationsViolation of the Fair Labor Standards Act—Failure to Pay Unpaid                       Automatically adjust right indent when grid is defined,
                                    WagesMinimum Wage                                                    Space After: 0 pt, No bullets or numbering,
                                                                                                         Widow/Orphan control, Don't keep with next, Don't
             Brought on behalf of the PlaintiffPlaintiffs and the FLSA Collective]
                                                                                                         keep lines together, Adjust space between Latin and
                                                                                                         Asian text, Adjust space between Asian text and
        58.102.        PlaintiffPlaintiffs re-allegesallege and incorporates by reference all            numbers
                                                                                                         Formatted: Font: Times New Roman
preceding paragraphs as though fully set forth herein.
                                                                                                         Formatted: Font: Not Bold
        59.103.        At all relevant times, Defendants had a policy and practice of refusing to        Formatted: Indent: Left: 0", Right: 0"

pay PlaintiffPlaintiffs in full, and the similarly situated collective action members, for some or all

of the hours they worked.

        60.104.        The FLSA provides that any employer who violates the provisions of 29

U.S.C. § 206 shall be liable to the employees affected in the amount of their unpaid wage, and in

an additional equal amount as liquidated damages.

        61.105.        Defendants knowingly and willfully disregarded the provisions of the FLSA

as evidenced by failing to compensate PlaintiffPlaintiffs and Collective Class Members at the

statutory minimum wage when they knew or should have known such was due and that failing to

do so would financially injure Plaintiff and Collective Action members.




                                                                                                         Formatted: Tab stops: Not at 3" + 6"

TTroy                                            ASb                                          22 of 33
                                        Amended Complaint
              Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 23 of 33




                                                                                                        Formatted: Heading 2, Left, None, Right: 0",
  [Violation of the New York Labor Law—Failure to Pay Unpaid WagesMinimum Wage                          Automatically adjust right indent when grid is defined,
                Brought on behalf of PlaintiffPlaintiffs and Rule 23the Class]                          Space After: 0 pt, No bullets or numbering,
                                                                                                        Widow/Orphan control, Don't keep with next, Don't
                                                                                                        keep lines together, Adjust space between Latin and
        62.106.        PlaintiffPlaintiffs re-allegesallege and incorporates by reference all
                                                                                                        Asian text, Adjust space between Asian text and
                                                                                                        numbers
preceding paragraphs as though fully set forth herein.
                                                                                                        Formatted: Font: Not Bold

        63.107.        At all relevant times, Plaintiff isPlaintiffs are employed by Defendants         Formatted: Indent: Left: 0", Right: 0"


within the meaning of New York Labor Law §§ 2 and 651.

        64.108.        At all relevant times, Defendants had a policy and practice of refusing to

pay PlaintiffPlaintiffs, and the collective action members, in full for some or all of the hours they

worked.

        65.109.        Defendants knowingly and willfully violated Plaintiff’sPlaintiffs’ and

similarly situated Class Members’ rights by failing to pay him minimum wages in the lawful

amount for hours worked.

        66.110.        An employer who fails to pay the minimum wage shall be liable, in

addition to the amount of any underpayments, for liquidated damages equal to twenty five

percent (25%) of the shortfall under NYLL §§ 190 et seq., §§ 650 et seq., and one hundred

percent (100%) after April 9, 2011 under NY Wage Theft Prevention Act, and interest.

                                                                                                        Formatted: Right: 0", No bullets or numbering


                                                                                                        Formatted: Heading 2, Left, None, Right: 0",
                                          [Violation                                                    Automatically adjust right indent when grid is defined,
           [Violations of the Fair Labor Standards Act—Failure to Pay Overtime                          Space After: 0 pt, No bullets or numbering,
                                                                                                        Widow/Orphan control, Don't keep with next, Don't
            Brought on behalf of the PlaintiffPlaintiffs and the FLSA Collective]
                                                                                                        keep lines together, Adjust space between Latin and
                                                                                                        Asian text, Adjust space between Asian text and
        67.111.        PlaintiffPlaintiffs re-allegesallege and incorporatesincorporate by reference    numbers
                                                                                                        Formatted: Font: Not Bold
all preceding paragraphs as though fully set forth herein.
                                                                                                        Formatted: Indent: Left: 0", Right: 0"
        68.112.        The FLSA provides that no employer engaged in commerce shall employ

a covered employee for a work week longer than forty (40) hours unless such employee receives
                                                                                                        Formatted: Tab stops: Not at 3" + 6"

TTroy                                           ASb                                         23 of 33
                                       Amended Complaint
              Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 24 of 33




compensation for employment in excess of forty (40) hours at a rate not less than one and one-

half times the regular rate at which he is employed, or one and one-half times the minimum

wage, whichever is greater. 29 U.S.C. § 207(a).

        69.113.        The FLSA provides that any employer who violates the provisions of 29

U.S.C. § 207 shall be liable to the employees affected in the amount of their unpaid overtime

compensation, and in an additional equal amount as liquidated damages. 29 USC § 216(b).

        70.114.        Defendants’ failure to pay PlaintiffPlaintiffs and the FLSA Collective their

overtime pay violated the FLSA.

        71.115.        At all relevant times, Defendants had, and continue to have, a policy of

practice of refusing to pay overtime compensation at the statutory rate of time and a half to

PlaintiffPlaintiffs and Collective Action Members for all hours worked in excess of forty (40)

hours per workweek, which violated and continues to violate the FLSA, 29 U.S.C. §§ 201, et

seq., including 29 U.S.C. §§ 207(a)(1) and 215(a).

        72.116.        The FLSA and supporting regulations required employers to notify

employees of employment law requires employers to notify employment law requirements. 29

C.F.R. § 516.4.

        73.117.        Defendants willfully failed to notify PlaintiffPlaintiffs and FLSA

Collective of the requirements of the employment laws in order to facilitate their exploitation of

Plaintiff’ and FLSA Collectives’ labor.

        74.118.        Defendants knowingly and willfully disregarded the provisions of the

FLSA as evidenced by their failure to compensate Plaintiff and Collective Class Members the

statutory overtime rate of time and one half for all hours worked in excess of forty (40) per week

when they knew or should have known such was due and that failing to do so would financially

                                                                                                       Formatted: Tab stops: Not at 3" + 6"

TTroy                                           ASb                                         24 of 33
                                       Amended Complaint
                 Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 25 of 33




injure Plaintiff and Collective Action members.

                                                                                                         Formatted: Heading 2, Left, None, Right: 0",
                 [Violation of the New York Labor Law—Failure to Pay Overtime                            Automatically adjust right indent when grid is defined,
                   Brought on behalf of PlaintiffPlaintiffs and Rule 23the Class]                        Space After: 0 pt, No bullets or numbering,
                                                                                                         Widow/Orphan control, Don't keep with next, Don't
                                                                                                         keep lines together, Adjust space between Latin and
        75.119.          PlaintiffPlaintiffs re-allegesallege and incorporatesincorporate by reference
                                                                                                         Asian text, Adjust space between Asian text and
                                                                                                         numbers
all preceding paragraphs as though fully set forth herein.
                                                                                                         Formatted: Font: Not Bold

        76.120.          An employer who fails to pay the minimum wage shall be liable, in               Formatted: Indent: Left: 0", Right: 0"


addition to the amount of any underpayments, for liquidated damages equal to twenty-five

percent (25%) before April 9, 2011 and one hundred percent (100%) thereafter under NY Wage

Theft Prevention Act, and interest.

        77.121.          At all relevant times, Defendants had a policy and practice of refusing to

pay the overtime compensation to Plaintiff at one and one-half times the hourly rate the Plaintiff

and the class are entitled to.

        78.122.          Defendant’Defendants’ failure to pay Plaintiff hisPlaintiffs their overtime

pay violated the NYLL.

        79.       Defendants’ failure to pay Plaintiff was not in good faith.

                                                   1.
                       [Violation of New York Labor Law—Spread of Time Pay
                           Brought on behalf of Plaintiff and Rule 23 Class]

        80.       Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        81.1.     The NYLL requires employers to pay an extra hour’s pay for every day that an           Formatted: Indent: Left: 0", Right: 0"

employee works an interval in excess of ten hours pursuant to NYLL §§ 190, et seq., and §§ 650,

et seq., and New York State Department of Labor regulations § 146-1.6.

        82.123.          Defendants’ failure to pay Plaintiff spread-of-hours payPlaintiffs was not      Formatted: Font: (Default) DengXian

in good faith.                                                                                           Formatted: Tab stops: Not at 3" + 6"

TTroy                                              ASb                                       25 of 33
                                         Amended Complaint
               Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 26 of 33




                                                                                                       Formatted: Indent: First line: 0", Right: 0"
               [Violation of 29 U.S.C. §203(m) and (t)—Illegal Retention of Tips
                       Brought on behalf of Plaintiffs and the Collective]

        83.124.         Plaintiffs re-allege and incorporate by reference all preceding paragraphs     Formatted: Indent: Left: 0", Right: 0"

as though fully set forth herein.

        84.125.         A tip is the sole property of the tipped employee regardless of whether the

employer takes a tip credit.

        85.126.         The FLSA prohibits any arrangement between the employer and tipped

employee whereby any part of the tip received becomes the property of the employer.

        86.127.         Retaining the entirety all the tips customers paid to HungryPanda

deliveryman unjustly enrich the Owner/ Operator Defendants or using portion of the tips to pay

non-tipped employees is prohibited under the FLSA.

        87.128.         Employers are prohibited from unjustly enriching themselves by charging

their employees a gratuities service fee charge which exceed the costs of converting credit card

gratuities into cash.

                                                                                                       Formatted: Indent: First line: 0", Right: 0"
                  [Illegal Tip Retention, NYLL §146-2.18 and NYLL §146-2.20
                           Brought on behalf of Plaintiffs and the Class]

        88.129.         Plaintiffs re-allege and incorporate by reference all preceding paragraphs     Formatted: Indent: Left: 0", Right: 0"

as though fully set forth herein.

        89.130.         Section 196-d of the New York State Labor Law prohibits employers from

demanding, accepting, or retaining, directly or indirectly, any part of an employee’s gratuity or

any charge purported to be a gratuity.

        90.131.         A charge purported to be a gratuity, including charges advertised to be

“delivery fee” to customers, must be distributed in full as gratuities to the service employees or

food service workers who provided the service.                                                         Formatted: Tab stops: Not at 3" + 6"

TTroy                                            ASb                                        26 of 33
                                         Amended Complaint
               Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 27 of 33




        91.132.        §146-2.18 provides that there shall be a rebuttable presumption that any

charge in addition to charges for food, beverage, lodging, and other specified materials or

services, including but not limited to any charge for “service” or “food service,” is a charge

purported to be a gratuity.



                                                                                                       Formatted: Heading 2, Left, None, Right: 0",
  [Violation of the New York Labor Law—Failure to Provide Meal PeriodsPay Spread of                    Automatically adjust right indent when grid is defined,
                                           Time                                                        Space After: 0 pt, No bullets or numbering,
                                                                                                       Widow/Orphan control, Don't keep with next, Don't
               Brought on behalf of PlaintiffPlaintiffs and the Rule 23 Class]
                                                                                                       keep lines together, Adjust space between Latin and
                                                                                                       Asian text, Adjust space between Asian text and
        92.133.        PlaintiffPlaintiffs re-allegesallege and incorporatesincorporate by reference   numbers
                                                                                                       Formatted: Font: Not Bold
all preceding paragraphs as though fully set forth herein.
                                                                                                       Formatted: Indent: Left: 0", Right: 0"
        134.   The NYLL requires employers to pay an extra hour’s pay for every day that an

employee works an interval in excess of ten hours pursuant to NYLL §§ 190, et seq., and §§ 650,

et seq., and New York State Department of Labor regulations § 146-1.6.

        93.    The NYLL requires that employees provide: a noon day meal period of at least

thirty (30) minutes for employees who work a shift of more than six hours extending over the

noon day meal period from 11 a.m. to 2 p.m.; an additional meal period between 5 p.m. and 7

p.m. of at least twenty (20) minutes for employees whose shift started before 11 a.m. and

continues later than 7 p.m.; and/or a forty-five (45) minute meal period at a time midway

between the beginning and end of the shift for employees whose shift lasts more than six

hours and starts between 1 p m. and 6 a.m. NYLL § 162.

        94.    Defendants failed to provide meal periods required by NYLL § 162 for every

day that Plaintiff worked.

        95.    Though the Department of Labor commissioner may permit a shorter time to

be fixed for meal periods than hereinbefore provided, such permit must be in writing and be
                                                                                                       Formatted: Tab stops: Not at 3" + 6"

TTroy                                           ASb                                         27 of 33
                                       Amended Complaint
                 Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 28 of 33




kept conspicuously posted in the main entrance of the establishment. No such permit is

posted.

          96.135.        Defendants’ failure to provide the meal periods required by NYLL §              Formatted: Indent: Left: 0", Right: 0"

162pay Plaintiffs spread-of-hours pay was not in good faith.

                                                    2.                                                   Formatted: Font: Not Bold
                     [Violation of New York Labor Law—Failure to Keep Records
                            Brought on behalf of Plaintiff and Rule 23 Class]

          97.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

          98.    Defendants did not maintain, establish and preserve Plaintiff's weekly payroll

records for a period of not less than six years, as required by NYCRR § 146-2.1.

          99.    As a result of Defendants’ unlawful conduct, Plaintiff has sustained damages

including loss of earning, in an amount to be established at trial, liquidated damages,

prejudgment interest, costs and attorneys’ fee, pursuant to the state law.

          100.   Upon information and belief, Defendants failed to maintain adequate and

accurate written records of actual hours worked and true wages earned by Plaintiff in order to

facilitate their exploitation of Plaintiff's labor.

101.      Defendants’ failure to maintain adequate and accurate written records of actual hours          Formatted: Right: 0", No bullets or numbering

worked and true wages earned by Plaintiff were not in good faith.the

                                                                                                         Formatted: Heading 2, Left, None, Right: 0",
        [Violation of New York Labor Law—Failure to Provide Time of Hire Wage Notice                     Automatically adjust right indent when grid is defined,
                   Brought on behalf of PlaintiffPlaintiffs and Rule 23the Class]                        Space After: 0 pt, No bullets or numbering,
                                                                                                         Widow/Orphan control, Don't keep with next, Don't
                                                                                                         keep lines together, Adjust space between Latin and
          102.136.       PlaintiffPlaintiffs re-allegesallege and incorporatesincorporate by reference
                                                                                                         Asian text, Adjust space between Asian text and
                                                                                                         numbers
all preceding paragraphs as though fully set forth herein.
                                                                                                         Formatted: Font: Not Bold

          103.137.       The NYLL and supporting regulations require employers to provide written        Formatted: Indent: Left: 0", Right: 0"


notice of the rate or rates of pay and the basis thereof, whether paid by the hour, shift, day, week,    Formatted: Tab stops: Not at 3" + 6"

TTroy                                                 ASb                                    28 of 33
                                          Amended Complaint
               Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 29 of 33




salary, piece, commission, or other; allowances, if any, claimed as a part of minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the

name of the employer; any “doing business as” names used by the employer; the physical address

of employer’s main office or principal place of business, and a mailing address if different; the

telephone number of the employer. NYLL §195-1(a).

        104.138.        Defendants intentionally failed to provide notice to employees in violation

of New York Labor Law § 195, which requires all employers to provide written notice in the

employee’s primary language about the terms and conditions of employment related to rate of pay,

regular pay cycle and rate of overtime on their or her first day of employment.

        105.139.        Defendants not only did not provide notice to each employee at Time of

Hire, but failed to provide notice to Plaintiff even after the fact.

        106.140.        Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled

to recover from Defendants, jointly and severally, $50 for each workday that the violation occurred

or continued to occur, up to $5,000, together with costs and attorneys’ fees pursuant to New York

Labor Law. N.Y. Lab. Law §198(1-b).

                                                                                                        Formatted: Indent: First line: 0", Right: 0"
          [Violation of New York Labor Law—Failure to Provide Wage Statements
                     Brought on behalf of Plaintiff and Rule 23the Class]

        107.141.        PlaintiffPlaintiffs re-allegesallege and incorporatesincorporate by reference   Formatted: Indent: Left: 0", Right: 0"

all preceding paragraphs as though fully set forth herein.

        108.142.        The NYLL and supporting regulations require employers to provide

detailed paystub information to employees every payday. NYLL § 195-1(d).

        109.143.        Defendants have failed to make a good faith effort to comply with the New

York Labor Law with respect to compensation of each Plaintiff, and did not provide the paystub

on or after each Plaintiffs’ payday.                                                                    Formatted: Tab stops: Not at 3" + 6"

TTroy                                             ASb                                       29 of 33
                                         Amended Complaint
                Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 30 of 33




          110.144.      Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled

to recover from Defendants, jointly and severally, $250 for each workday of the violation, up to

$5,000 for each Plaintiff together with costs and attorneys’ fees pursuant to New York Labor Law.

N.Y. Lab. Law §198(1-d).

                                                                                                          Formatted: Right: 0"
        [[Defendants' Failure Toto Pay Toto Delivery Experts Working "On Thethe Road"
                        Brought on Behalf of Plaintiff and the ClassWeng]

          111.145.      Plaintiff re-alleges and incorporates by reference all preceding paragraphs       Formatted: Indent: Left: 0", Right: 0"

as though fully set forth herein.

          112.146.      Throughout the relevant period, Defendants required their delivery experts

to maintain and provide a safe, functioning, insured and legally-operable automobile to make

deliveries.

          113.147.      Throughout the relevant period, Defendants required their delivery experts

to bear all of the "out-of-pocket" costs associated with their vehicles, including costs for

gasoline, vehicle depreciation, insurance, maintenance and repairs. For decades, the Internal

Revenue Service ("IRS") has calculated and published a standard mileage reimbursement rate for

businesses and employees to use in computing the minimum deductible costs of operating an

automobile for business purposes.

          114.148.      For 2019, the IRS Standard Mileage Rate is $0.580 per mile.

                                         PRAYER FOR RELIEF                                                Formatted: Right: 0"


          WHEREFORE, Plaintiff, on behalf of himself, and on the behalf of the FLSA Collective

Plaintiffs and Rule 23 Class, respectfully requests that this Court enter a judgment providing the

following relief:



                                                                                                          Formatted: Tab stops: Not at 3" + 6"

TTroy                                            ASb                                           30 of 33
                                       Amended Complaint
               Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 31 of 33




        a)      Authorizing Plaintiff at the earliest possible time to give notice of this collective

action, or that the Court issue such notice, to all persons who are presently, or have up through

the extent allowable under the statute of limitations and including the date of issuance of court-

supervised notice, been employed by Defendants as non-exempt employees. Such notice shall

inform them that the civil notice has been filed, of the nature of the action, of his right to join this

lawsuit if they believe they were denied premium overtime wages;

        b)      Certification of this case as a collective action pursuant to FLSA;

        c)      Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members

of the FLSA opt-in class, apprising them of the pendency of this action, and permitting them to

assert timely FLSA claims and state claims in this action by filing individual Consent to Sue forms

pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and their counsel to represent the

Collective Action Members;

        d)      A declaratory judgment that the practices complained of herein are unlawful

under FLSA and New York Labor Law;

        e)      An injunction against Corporate Defendants, its officers, agents, successors,

employees, representatives and any and all persons acting in concert with them as provided by

law, from engaging in each of unlawful practices and policies set forth herein;

        f)      An award of unpaid minimum wage and overtime wages due under FLSA and

New York Labor Law due Plaintiff and the Collective Action members plus compensatory and

liquidated damages in the amount of twenty five percent (25%) prior to April 9, 2011 and one

hundred percent (100%) thereafter under NY Wage Theft Prevention Act;

        g)      An award of out-of-pocket breach-of-contract delivery costs for motorcycle

expenses incurred and expended by Plaintiff on Defendants’ bequest and behalf;

                                                                                                           Formatted: Tab stops: Not at 3" + 6"

TTroy                                             ASb                                          31 of 33
                                        Amended Complaint
               Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 32 of 33




        h)     An award of liquidated and/or punitive damages as a result of Defendants’

knowing and willful failure to pay wages at least the hourly minimum wage, overtime

compensation pursuant to 29 U.S.C. §216;

        i)     Up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to

provide a Time of Hire Notice detailing rates of pay and payday;

        j)     Up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to

provide a paystub that lists employee’s name, employer’s name, employer’s address and

telephone number, employee’s rate or rates of pay, any deductions made from employee’s

wages, any allowances claimed as part of the minimum wage, and the employee’s gross and net

wages for each pay day;

        k)     An award of liquidated and/or punitive damages as a result of Defendants’ willful

failure to overtime compensation, and “spread of hours” premium pursuant to New York Labor

Law;

        l)     An award of costs and expenses of this action together with reasonable attorneys’

and expert fees pursuant to 29 U.S.C. §216(b) and NYLL §§198 and 663;

        m)     The cost and disbursements of this action;

        n)     An award of prejudgment and post-judgment fees;

        o)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following the issuance of judgment, or ninety days after expiration of the time to appeal and no

appeal is then pending, whichever is later, the total amount of judgment shall automatically

increase by fifteen percent, as required by NYLL §198(4); and

        p)     Such other and further legal and equitable relief as this Court deems necessary,

just, and proper.

                                                                                                      Formatted: Tab stops: Not at 3" + 6"

TTroy                                           ASb                                        32 of 33
                                      Amended Complaint
              Case 1:19-cv-11882-KPF Document 52-1 Filed 01/25/21 Page 33 of 33




Dated: Flushing, New York
NY                                                                   Formatted: Indent: Left: 0", Hanging: 0.5"
        January 25, 2021
                                    /s/ John Troy                    Formatted: Indent: Left: 3.25", Tab stops: Not at 3.38"
                                    John Troy (JT0481)
                                                                     Formatted: No underline
                                                                     Formatted: Indent: Left: 3.25", Add space between
                                                                     paragraphs of the same style, Tab stops: Not at 3.38"




                                                                     Formatted: Tab stops: Not at 3" + 6"

TTroy                              ASb                    33 of 33
                            Amended Complaint
